UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4389


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRY LOCKLEAR, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00252-TDS-3)


Submitted:   November 16, 2012             Decided:   November 21, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant. Ripley Rand,
United States Attorney, Lisa B. Boggs, Assistant United States
Attorney,   Kyle  Pousson,   Special   Assistant  United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry Locklear, Jr., pled guilty pursuant to a plea

agreement to one count of possession of a stolen firearm, in

violation of 18 U.S.C. § 922(j) (2006).                         The district court

sentenced    him    to    26    months        of   imprisonment.         Locklear         now

appeals.     In accordance with Anders v. California, 386 U.S. 738

(1967), Locklear’s counsel filed a brief certifying that there

are no meritorious issues for appeal but questioning whether the

district    court      imposed      a    procedurally       unreasonable       sentence.

Locklear received notice of his right to file a supplemental pro

se brief, but has not done so.                 Finding no error, we affirm.

            We     review      Locklear’s          sentence    for     reasonableness,

applying a “deferential abuse of discretion standard.”                             Gall v.

United States, 552 U.S. 38, 52 (2007).                        We begin by reviewing

the   sentence      for     significant            procedural     error,       including

improper    calculation        of       the   Guidelines      range.         Id.    at    51.

Locklear contends that the Guidelines range applied to him was

improperly       calculated         because        it    contained       a     two-level

enhancement      for     possession           of   stolen     firearms       under       U.S.

Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(4)(A) (2011).

Locklear asserts that inclusion of this enhancement constitutes

impermissible      double      counting        because   the    underlying         offense,

possession of stolen firearms, took the stolen nature of the

firearms into account.

                                               2
              Locklear’s claim of double counting involves a legal

interpretation of the Guidelines that we review de novo.                            United

States v. Schaal, 340 F.3d 196, 198 (4th Cir. 2003).                                Double

counting occurs when a Guidelines provision is applied based on

considerations that have already been accounted for by another

provision or by statute.             United States v. Reevey, 364 F.3d 151,

158 (4th Cir. 2004).                “[T]here is a presumption that double

counting      is    proper     where       not     expressly       prohibited     by   the

[G]uidelines.”         United States v. Hampton, 628 F.3d 654, 664 (4th

Cir. 2010).

              Locklear has failed to demonstrate that the district

court    erred       in     including       the        stolen-firearms      enhancement.

Locklear received the § 2K2.1(b)(4)(A) enhancement based on his

violation      of   18     U.S.C.    §    922(j).         The    Guidelines     explicitly

state   that       this    enhancement      is     properly       applied   to    offenses

under   §     922(j)      unless    the    base    offense       level   was    determined

under § 2K2.1(a)(7).           USSG § 2K2.1 cmt. n.8 (2011).                    Locklear’s

base offense level was determined under § 2K2.1(a)(6) because he

was considered a “prohibited person” due to his drug addiction.

Unlike base offense levels calculated under § 2K2.1(a)(7), those

determined under § 2K2.1(a)(6) do not take into account the fact

that    the    firearm       was    stolen,        and     the    application     of   the

§ 2K2.1(b)(4)(A)            enhancement           is      specifically         sanctioned.

Therefore, we conclude that this claim is without merit.

                                             3
             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm Locklear’s conviction and sentence.                   This

court requires counsel to inform Locklear, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If Locklear requests that a petition be filed

but counsel believes such a petition would be frivolous, counsel

may   move     in     this    court   for    leave     to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Locklear.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would   not   aid    the

decisional process.

                                                                     AFFIRMED




                                      4